Citation Nr: 1614557	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for hepatitis, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 through March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen the Veteran's claim for service connection for hepatitis.  The Veteran has perfected a timely appeal of that denial.

Having reopened the Veteran's claim below, the issue of the Veteran's entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for hepatitis was denied in a November 1995 rating decision; he did not appeal that decision.

2.  The Veteran's current petition to reopen his claim for service connection for hepatitis was received in October 2012.

3.  The evidence associated with the claims file since the RO's November 1995 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran currently has hepatitis.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's November 1995 rating decision is new and material, and the Veteran's claim for service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to reopening the Veteran's claims for service connection for hepatitis, any deficiency in notice or assistance with regard to that limited issue cannot be prejudicial.

Reopening Claim for Service Connection for Hepatitis

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for hepatitis was denied in a November 1995 rating decision, on the basis that the evidence available at that time did not show that the Veteran had a current hepatitis condition.  The Veteran did not appeal that decision.  Accordingly, the November 1995 denial is final.  38 U.S.C.A. § 7105(c).  In October 2012, VA received the Veteran's petition to reopen his claim.  That petition is the subject of this appeal.

At the time of the final November 1995 denial, the evidentiary record consisted essentially of lay assertions raised in the Veteran's July 1995 claim and the findings from a September 1995 VA examination of the Veteran's claimed hepatitis.  Since that time, the record has been augmented by additional lay assertions raised in claims submissions received from the Veteran, his family, his friends, and his service buddies; his service treatment records; records for private treatment received from December 1996 through December 2012; and, records for VA treatment received by the Veteran from October 2007 through January 2013.

In sum, the VA treatment records that were available at the time of the November 1995 denial did not show the existence of a current hepatitis diagnosis.  Lay statements received from the Veteran since that time allege that radiological studies of his liver performed in 1977 revealed liver damage which he was told by a Dr. B. was attributable to hepatitis.  According to the Veteran, that liver damage was observed again during 2009 hernia surgery performed by Dr. L. of the Athens Clinic.  Accompanying statements received from his family members and friends in April 2013 assert that the Veteran has experienced ongoing symptoms of fatigue, headaches, nausea, and difficulty sleeping.  VA treatment records added to the claims file since the November 1995 denial indicate a known prior history of hepatitis A during service.  Although blood tests performed in October 2007 were apparently negative for hepatitis B and C, there is no indication as to whether any tests were performed for hepatitis A, nor is it clear from the records as to whether the Veteran was evaluated for any lingering residuals that might have resulted from his claimed hepatitis A during service.  Moreover, subsequent VA treatment records dated January 2013 reflect complaints of right upper quadrant abdominal pain.  Apparently, no follow-up studies or treatment of those complaints was conducted; hence, it is unclear from the record as to whether those complaints might be attributable in some way to the Veteran's in-service hepatitis.

Overall, the evidence received since the November 1995 denial raises the possibility that the Veteran may have a current hepatitis condition, or possible, manifestations that are residuals of his in-service hepatitis A.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for hepatitis is met.  Hence, the Veteran's claim for service connection for hepatitis is reopened and will next be addressed by the Board on a de novo basis in the Remand below.


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for hepatitis is reopened.


REMAND

Having reopened the Veteran's claim for service connection for hepatitis, the Board is of the opinion that additional development as to that issue is required.

As noted above, the Veteran alleges that previous studies performed in 1977 by Dr. B. revealed the presence of liver damage that was believed at that time as having resulted from the Veteran's in-service hepatitis.  The Veteran alleges further that the liver damage has since been confirmed by observation during 2009 hernia surgery performed by Dr. L. of the "Athens Clinic."

The 1977 records from Dr. B. and the 2009 records from Dr. L. of the Athens Clinic are highly relevant to the question of whether the Veteran has had ongoing manifestations or residuals that are attributable to in-service hepatitis.  Nonetheless, VA has not made any efforts to date to locate and obtain the records from the Veteran's 2009 hernia surgery at the Athens Clinic.  Such efforts should be undertaken at this time.  Although repeated efforts to locate the 1977 records from Dr. B. have been made, and such efforts have been unsuccessful, given the likely relevance of those records and given the nature of this remand, VA should attempt again to locate those records at this time.  38 C.F.R. § 3.159(c)(1) and (2).

The Board observes that the Veteran was afforded a VA examination for his hepatitis in September 1995 as part of development of his original service connection claim.  In view of the Veteran's assertions that he has experienced ongoing symptoms, as well as January 2013 VA treatment record indicating complaints of unexplored and undiagnosed abdominal pain, the Veteran should be afforded a new VA examination at this time to determine whether he has a current hepatitis condition, or alternatively, ongoing residuals associated with his in-service hepatitis A.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his claimed hepatitis condition since January 2013.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for hepatitis.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to locate the 1977 treatment records from Dr. B. and the records from the 2009 hernia surgery performed by Dr. L. at the Athens Clinic, and also, to arrange a new VA examination to determine whether he has a current hepatitis condition, or, any residuals that may be associated with his in-service hepatitis.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his hepatitis condition since January 2013.
 
2.  Obtain the records for Dr. B. and Dr. L., as well as the records for other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed hepatitis condition, to be performed by an appropriate examiner, to determine whether he has a current hepatitis condition and/or any residuals that are associated with his claimed in-service hepatitis A.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses with respect to the claimed disability.  The examiner should also provide opinions as to the following questions:

	(a) does the Veteran currently have hepatitis?  If so, is 	it at least as likely as not (at least a 50 percent 	probability) that his current case of hepatitis is related 	to his active duty service, to include in-service 	hepatitis A or some other in-service injury or illness?

	(b) does the Veteran have any current symptoms, 	impairment, or other manifestations that are residuals 	of an in-service injury or illness, to include in-service 	hepatitis A?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examination.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for hepatitis should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


